DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0128528 (hereinafter referred to as Hess).
Hess, in the abstract, in [0036], [0117], and [0125], [0126], discloses a mask blank that can be used as a binary mask blank and is also a EUV mask blank, the EUV mask blank comprising, a ABS) at 13.53nm and an extinction coefficient of about 0.03(kABS) at 13.53nm.  Hess in [0131], and [0133], teaches the use of Ruthenium as the dielectric sub layer and semitransparent layer which has a refractive index of 0.88 (n) at 13.53nm and an extinction 
i.e., ((088-1)2+0.0172)1/2 > ((0.949-1)2+0.032)1/2+0.03
	0.121198>0.089169
Hess, on page 4, discloses the following,

    PNG
    media_image1.png
    221
    293
    media_image1.png
    Greyscale

Hess discloses the surface reflection enhancing film (reference 26, see [0126]), as the antireflection layer wherein the dielectric sub layer (reference 27, antireflecting, completely transparent) is about 2nm at least (see [0132]), and the semitransparent layer and at [0133]-[0135] discloses that the thickness is at least 2nm i.e., the antireflection layer can be less than 1/10th the thickness .
Response to Arguments
Applicant's remarks in the Amendment and Response filed May 19, 2021 have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) rejection made in the previous office action is maintained.  With respect to applicant’s affidavit filed May 19, 2021, the remarks filed in the affidavit has been considered and are not persuasive, as disclosed in addressing the claim 14 recitation above, the dielectric sublayer that is deposited directly on the absorber layer is a single layer film and can easily be 100 at % Ru. With respect to the absorber layer remarks made in the affidavit, nothing the in claims recite what the refractive index or absorption coefficient of the absorber film is or what the absorber film compositional material is, and is ABS and kABS, nothing in the instant claims recite what the absorber material is?  The claim recites that the surface reflection enhancing film is directly laminated on the absorber 
    PNG
    media_image2.png
    97
    295
    media_image2.png
    Greyscale

and Hess teaches the same claimed content in the composition for the dielectric sublayer as that recited in instant claim 5 for the surface reflection enhancing film i.e., “a ruthenium-based material film”, and Hess teaches that the dielectric sublayer is directly positioned above the absorber layer, 

    PNG
    media_image3.png
    82
    511
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    104
    513
    media_image4.png
    Greyscale

and clearly suggests that the dielectric layer contains at least 95at% i.e., upto 100 at% of Ru.  Also, the instant claims do not recite any compositional content in any percentage and claims a ruthenium-based material film containing ruthenium and suggests the inclusion of any other elements including non-metals.  Hess teaches the same claimed layer stack that comprise the same claimed material and provided on the substrate in the same claimed order and will inherently and necessarily satisfy the derived algorithm recited. With respect to applicant’s argument that Hess does not disclose a surface reflection enhancing film directly laminated on the absorber film, Hess teaches that the AR In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant disclosure teaches the use of a Ta-based material as the absorber material, and Hess teaches in the [0124] that the absorber film is a tantalum based material. With respect to applicant’s argument that Hess does not disclose an absorber film that has the claimed refractive index or absorption coefficient at 13.53nm or the claimed surface reflection enhancing film with the claimed refractive index or absorption coefficient at 13.53nm,  the instant claim recites a mask blank comprising an a multilayer stack, an absorber film formed on the multilayer stack, with a surface reflection enhancing film formed atop the absorber film, and Hess teaches as illustrated in figure 13a, a multilayer stack (23), and absorber film (22) above the multilayer stack, and an antireflection layer (27)  provided above the absorber layer, and in paragraph no. ABS) at 13.53nm and an extinction coefficient of about 0.03(kABS) at 13.53nm, and Hess in [0133], teaches the use of Ruthenium as the semitransparent layer which has a refractive index of 0.88 (n) at 13.53nm and an extinction coefficient of about 0.017(k) at 13.53nm and is the same as that recited in claim 2, and satisfies the condition of the equation recited in claim 1 and is the same as that recited in claim 1.  With respect to applicant’s argument that the layer formed atop the absorber layer is a dielectric film, as discussed in the preceding sentence, Hess teaches the same claimed material layer that has the same claimed refractive index and extinction coefficient and is the same as the claimed surface reflection enhancing film.  With respect to applicant’s argument that Hess does not disclose that the reflective multilayer 23 reflects EUV light, Hess in [0139], discloses that the EUV mask blank has a multilayer reflective stack i.e., the mask blank’s illumination band 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 26, 2021.